SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

330
CA 15-00829
PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


MICHELLE M. WALDO, PLAINTIFF-APPELLANT,

                      V                                           ORDER

MINSOO KANG AND JUNGHEE PARK,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


CELLINO & BARNES, P.C., ROCHESTER (ROBERT L. VOLTZ OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BROWN & KELLY, LLP, BUFFALO (H. WARD HAMLIN, JR., OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered January 23, 2015. The order denied the motion of
plaintiff to set aside a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:    May 6, 2016                         Frances E. Cafarell
                                                Clerk of the Court